Citation Nr: 0712145	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  02-12 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased disability rating for a 
history of chondromalacia of the right knee with 
retropatellar pain, currently rated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
chondromalacia of the left knee with retropatellar pain, 
currently rated as 20 percent disabling.

4.  Entitlement to an increased disability rating for chronic 
degenerative disease of the lumbosacral spine, currently 
rated as 40 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
August 1992. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Issues on appeal

In a November 2001 rating decision, service connection was 
denied for tinnitus.  The veteran perfected an appeal of that 
denial.

In a June 1993 rating decision, service connection was 
granted for a history of chondromalacia of the right knee 
with retropatellar pain and "possible degenerative 
arthritis"; a 10 percent disability rating was assigned.  In 
the November 2001 rating decision, an increased rating for 
the right knee disability was denied.  The veteran perfected 
an appeal of that denial.  In a January 2004 rating decision, 
a 20 percent disability rating was assigned for the right 
knee disability effective February 1, 2001.

In the same June 1993 rating decision, service connection was 
granted for a history of chondromalacia of the left knee with 
retropatellar pain and "possible degenerative arthritis", 
and a 10 percent disability rating was assigned.  In a 
January 2000 rating decision, a 20 percent disability rating 
was assigned for the left knee disability.  In the November 
2001 rating decision, an increased rating for the left knee 
disability was denied.  The veteran perfected an appeal of 
that denial.

In an August 1993 rating decision, service connection was 
granted for minimal disc bulging at the lumbosacral joint, 
centrally, also diagnosed as a history of low back strain.  A 
noncompensable (zero percent) disability rating was assigned.  
In a February 1997 rating decision, a 20 percent disability 
rating was assigned for the lumbar spine disability.  In the 
November 2001 rating decision, an increased rating for the 
lumbar spine disability was denied.  The veteran perfected an 
appeal of that denial.  In a January 2004 rating decision, a 
40 percent disability rating was assigned for the lumbar 
spine disability effective February 1, 2002.

In the November 2001 rating decision, TDIU was denied.  The 
veteran perfected an appeal of that denial.

Hearings

In September 2003, the veteran testified at a hearing held at 
the RO before a Decision Review Officer, a transcript of 
which has been associated with the veteran's claims file.  
The veteran presented testimony at a September 2006 hearing 
held at the RO before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims folder.

Issues not on appeal

Appeal withdrawn 

In the November 2001 rating decision, the veteran's claim of 
entitlement to service connection for headaches and to a 
compensable rating for left ear hearing loss were denied.  
The veteran perfected an appeal as to those denials.  At the 
September 2006 hearing, the veteran withdrew those two 
claims.  See 38 C.F.R. § 20.204 (2006).

Disagreement not expressed

In a July 2004 rating decision, service connection was denied 
for a major depressive disorder with psychotic features.  In 
a January 2005 rating decision, service connection was denied 
for hypertension.  The veteran did not disagree with those 
decisions.  Those matters are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

New issues

In a September 2002 statement, the veteran indicated that he 
was VA claiming pension benefits.  

In a July 2003 statement, the veteran's representative raised 
the issue of service connection for chronic degenerative 
disease of the thoracic spine.  

At the September 2006 hearing, the veteran's representative 
raised the issues of the veteran's entitlement to earlier 
effective dates for the 20 percent disability ratings for the 
bilateral knee disabilities and for the 40 percent disability 
rating for the lumbar spine disability on the basis of non-
finality of a January 2001 rating decision.  Those matters 
are referred to the RO for appropriate action.
Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


FINDINGS OF FACT

1.  The competent medical evidence indicates that the 
veteran's currently diagnosed tinnitus is related to acoustic 
trauma he experienced in service.

2.  The objective medical evidence demonstrates that the 
veteran's service-connected right knee disability is 
manifested by a past history of chondromalacia with no 
recurrent subluxation or lateral instability and by 
degenerative arthritis.  The right knee has a range of motion 
of at least zero to 110 degrees, with no evidence of 
limitation of motion due to pain, weakness, incoordination, 
or fatigability.

3.  The objective medical evidence demonstrates that the 
veteran's service-connected left knee disability is 
manifested by a past history of chondromalacia with no 
recurrent subluxation or lateral instability and by 
degenerative arthritis.  The left knee has a range of motion 
of at least zero to 90 degrees, with no evidence of 
limitation of motion due to pain, weakness, incoordination, 
or fatigability.

4.  The medical evidence of record shows that the veteran's 
service-connected chronic degenerative disease of the 
lumbosacral spine is not manifested by neurological 
symptomatology.  The veteran is receiving the maximum 
schedular rating for limitation of motion of the lumbar 
spine.

5.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to any of the veteran's service-connected 
disabilities that are the subject of this appeal, so as to 
render impractical the application of the regular schedular 
standards.

6.   The veteran's service-connected disabilities are 
tinnitus (not yet rated), left ear hearing loss (rated 
noncompensably disabling), history of chondromalacia of the 
right knee with retropatellar pain (rated 20% disabling), 
degenerative arthritis of the right knee (10%), 
chondromalacia of the left knee with retropatellar pain 
(20%), degenerative arthritis of the right knee (10%), and 
chronic degenerative disease of the lumbosacral spine (40%).  
A combined 70 percent disability rating is now in effect for 
the orthopedic disabilities.

7.  The medical and other evidence of record is in equipoise 
as to whether the veteran's service-connected orthopedic 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.

CONCLUSIONS OF LAW

1.  Tinnitus was incurred in military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an increased rating for the veteran's 
right knee disability under Diagnostic Code 5257 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).

3.  The criteria for a separate 10 percent disability rating 
for degenerative arthritis of the right knee have been met.  
38 U.S.C.A. § 1155 (West 2002). 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5260 (2006); VAOPGCPREC 23-97.

4.  The criteria for an increased rating for the veteran's 
left knee disability under Diagnostic Code 5257 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).

5.  The criteria for a separate 10 percent disability rating 
for degenerative arthritis of the left knee have been met.  
38 U.S.C.A. § 1155 (West 2002). 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5260 (2006); VAOPGCPREC 23-97.

6.  The criteria for an increased rating for the veteran's 
lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

7.  The criteria for referral for increased disability 
ratings for the service-connected disabilities that are the 
subject of this appeal on an extra-schedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2006).

8.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 
4.19, 4.25, 4.26 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
tinnitus, increased ratings for bilateral knee disabilities 
and a lumbar spine disability, and TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter sent in 
August 2003, which was specifically intended to address the 
requirements of the VCAA.  The VCAA letter informed the 
veteran of the evidence necessary to establish service 
connection and entitlement to an increased rating ("the 
evidence must show that your service-connected condition has 
gotten worse").  VCAA letter, page 4.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.

As for the evidence to be provided by the veteran, VA 
provided the veteran with VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private or other non-VA 
doctor and medical care facility that treated him for his 
claimed disabilities.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claims.  [VA examinations were conducted in July 2001, 
February 2005, and November 2005.]

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the RO specifically told the veteran to 
submit any additional evidence that he though would support 
his claims.  This request is open ended.  The VCAA letter 
thus complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claims were adjudicated by the RO in November 
2001, prior to the August 2003 VCAA letter.  These claims 
were, however, readjudicated following the issuance of the 
VCAA letter in August 2003, after which the veteran was 
allowed the opportunity to present evidence and argument in 
response.  See the Supplemental Statements of the Case 
(SSOC's) issued in 2004 and 2005.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of the VCAA notice.  

Moreover, the veteran has not alleged any prejudice.  See 
Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) [timing errors such as this do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess/Hartman, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
As for the service-connection claim, element (2), current 
disability, is not at issue because there is medical evidence 
that the veteran has tinnitus.  The veteran's service-
connection claim was denied based on element (3), 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  Elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
service-connection claim.  In other words, any lack of 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  

As explained below, service connection is being granted for 
tinnitus.  It is not the Board's responsibility to assign a 
disability rating and effective date therefor.  
The Board is confident that prior to doing so, the RO will 
provide the veteran with appropriate notice under Dingess.

Turning to the increased-rating claims and the TDIU claim, 
elements (2) and (3) are not at issue because service 
connection has already been granted for the disabilities that 
are the subject of this appeal.  Moreover, as explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to his current 
level of disability in the VCAA letter.  The RO has not 
addressed element (5).  However, because the Board concludes 
below that the preponderance of the evidence is against the 
claims for increased ratings for Diagnostic Code 5257 for the 
bilateral knee disabilities and an increased rating for the 
lumbar spine disability, any questions as to the appropriate 
effective date to be assigned are rendered moot.  

Moreover, as will be discussed in greater detail below, 
separate disability ratings for arthritis of both knees and 
TDIU are being granted by the Board in this decision.  It is 
not within the Board's jurisdiction to assign an effective 
date for a separate disability rating or for TDIU.  The Board 
is confident that prior to doing so, the RO will provide the 
veteran with appropriate notice under Dingess.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The evidence of record includes service 
medical records, VA medical records, private medical records, 
Social Security Administration records, and reports of July 
2001, February 2005, and November 2005 VA examinations, which 
will be described below.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.

In an undated statement of accredited representative in 
appealed case requesting a formal audience with the traveling 
section of the Board of Veterans Appeals (in lieu of VA Form 
646) that was apparently submitted in 2006, the veteran's 
representative argued that the July 2001 VA orthopedic 
examination was inadequate with regard to the knees because 
the examiner failed to address instability and subluxation of 
the knees.  The Board notes, however, that a McMurray test 
was in fact conducted on both knees.  In any event, the 
veteran's knees were examined again in June 2003 as part of 
VA treatment and the veteran underwent two VA examinations in 
2005.  The veteran and his representative have expressed no 
reservations about those VA examinations.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
skilled representative, who has presented written argument on 
his behalf.  He testified at a hearing held at the RO in 
September 2006 which was chaired by the undersigned Veterans 
Law Judge, a transcript of which is associated with the 
veteran's VA claims folder.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for tinnitus.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has tinnitus.  A 
report of a November 1996 VA audiological examination and 
March 2001 private treatment records reflect a diagnosis of  
tinnitus.  Hickson element (1) is therefore satisfied.

Moving to Hickson element (2), injury or disease, the Board 
will separately address disease and injury.  

There is no evidence of disease, that is to say tinnitus, in 
service.  Service medical records reflect no diagnosis of 
tinnitus or complaints of ringing in the ears.

Turning to the matter of in-service injury, the veteran has 
alleged that he was exposed to loud noises during basic 
training, specifically gunfire during basic training and 
truck noises after basic training.  

The veteran's DD Form 214 shows that he earned the Marksman 
Qualification Bade for the M16 rifle and that he worked as a 
motor transport operator.  A report of a May 1991 audiogram 
reflects that the veteran's hearing loss profile was H2 and 
that he was routinely exposed to hazardous noise.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) [observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service); the H" reflects the state 
of the "hearing and ear"].  

Based on this evidence, the Board accepts that the veteran 
was exposed to acoustic trauma.  In-service incurrence of 
injury, that is to say hazardous noise exposure, has been 
shown to be sufficient to satisfy Hickson element (2).

With respect to Hickson element (3), medical nexus, there are 
several medical opinions on this matter.  

A November 1996 VA audiological examiner noted that the 
veteran had had tinnitus for the previous four years.  The 
Board notes that the veteran was discharged from active 
service in August 1992, which was approximately four years 
prior to the November 1996 VA examination.  Although not 
specifically a nexus opinion, this report appears to reflect 
the examiner's belief hat tinnitus had existed since service.  

A March 2001 private treatment record reveals that a doctor 
noted that the veteran's history of noise exposure in service 
and opined that his tinnitus "could in part be due to noise 
exposure in the past."  In another March 2001 treatment 
record, that same doctor noted that the veteran's significant 
history of noise exposure in the military to loud industrial 
equipment and artillery fire.  That doctor opined that the 
tinnitus was "likely related to noise exposure in the 
past."

A report of the March 2000 VA audiological examination shows 
that the examiner indicated that the veteran had in-service 
noise exposure to truck engines (and that he had post-service 
noise exposure to truck engines).  The examiner noted that 
the veteran's tinnitus was consistent with his history of 
noise exposure.  While that examiner did not specifically 
relate the veteran's tinnitus solely to in-service noise 
exposure, that examiner also did not indicate that the 
tinnitus was exclusively due to post-service noise exposure.  

A report of a July 2001 VA audiological examination similarly 
reveals that the opined that the report of tinnitus was 
consistent with the noise-exposure history.  Although the 
July 2001 VA examiner did not relate the tinnitus exclusively 
to the in-service noise exposure, that examiner also did not 
indicate that the tinnitus was solely due to post-service 
noise exposure.

These medical opinions, fairly read, are sufficient to 
establish a nexus between the veteran's current tinnitus and 
the in-service noise exposure.  Significantly, there is of 
record no medical opinion which rules out military service as 
a source of he veteran's tinnitus.  Hickson element (3) has 
therefore also been met.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for tinnitus.  Accordingly, the Board concludes 
that the relevant and probative evidence of record 
establishes that tinnitus was incurred in service.  The 
benefit sought on appeal is accordingly allowed.

2.  Entitlement to an increased disability rating for a 
history of chondromalacia of the right knee with 
retropatellar pain, currently rated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
chondromalacia of the left knee with retropatellar pain, 
currently rated as 20 percent disabling.

For the sake of economy, the Board will address these two 
issues simultaneously.

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific rating criteria

(i.)  Diagnostic Code 5257

Under Diagnostic Code 5257, the following levels of 
disability are included for recurrent subluxation or lateral 
instability: 

30 percent -- severe
20 percent - moderate
10 percent -- slight.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  "Moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2006).

(ii.)  Arthritis

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.   
In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  

Limitation of flexion of a leg to 60 degrees is rated as 
noncompensable (zero percent disabling).  Flexion limited to 
45 degrees warrants a 10 percent evaluation, and flexion 
limited to 30 degrees warrants a 20 percent rating.  The 
highest available rating, 30 percent, is warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).

Limitation of extension of the leg to 5 degrees is rated 
noncompensable (zero percent disabling).  Extension limited 
to 10 degrees warrants a 10 percent evaluation. Extension 
limited to 15 degrees warrants a 20 percent rating.  A 
30 percent rating is warranted when extension is limited to 
20 degrees.  A 40 percent rating is warranted when extension 
is limited to 30 degrees.  The highest available rating, 50 
percent, is warranted when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2006).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's bilateral knee disabilities are currently rated 
20 percent disabling each under Diagnostic Code 5257.  The 
schedular criteria focus on subluxation and instability of 
the knee, which appears to be present.  The Board therefore 
finds that the veteran's knees are properly rated under 
Diagnostic Code 5257.  The veteran has not contended 
otherwise.  

Esteban consideration

The medical evidence of record also indicates that the 
veteran has degenerative arthritis of both knees based on x-
ray findings.  A report of an August 2000 VA examination 
reflects that the examiner indicated that the bilateral 
degenerative joint changes in the medial joint compartments 
were "service related."  In light of this opinion, the 
Board finds that the bilateral degenerative arthritis is part 
of the service-connected bilateral knee disabilities.

The Board is mindful of the Court's holding in Esteban v. 
Brown, 6 Vet. App. 259, 261(1994) and the specific guidance 
provided by VA's General Counsel that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 (degenerative arthritis) and 
5257.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-
98 (Aug. 14, 1998).  

In this case, the medical evidence indicates that in addition 
to bilateral chondromalacia, there is x-ray evidence of 
bilateral arthritis; the August 2000 VA examiner indicated 
that such was service related.  The Board therefore believes 
that separate ratings under Diagnostic Codes 5257 and 5003 
should be considered.

Schedular ratings

(i.)  Diagnostic Code 5257

The veteran's complaints are pain, swelling, and weakness, 
resulting in his knees occasionally giving out.  A report of 
a February 2005 VA examination reflects a diagnosis of 
history of bilateral chondromalacia with negative physical 
findings.  The only relevant diagnosis from a November 2005 
VA examination was bilateral osteoarthritis of the knees.  

The objective medical evidence thus demonstrates no current 
lateral instability and no current recurrent subluxation in 
either knee.  The report of the November 2005 VA examination 
shows that medial and lateral collateral ligament tests, 
anterior and posterior cruciate ligament tests, and medial 
and lateral meniscus tests were all normal or negative 
bilaterally.  At the February 2005 VA examination, Lachman, 
McMurray, and drawer tests were negative bilaterally.  There 
was no instability in either knee joint.  Based on this 
evidence, the Board finds no objective basis on which to 
award a rating in excess of 20 percent under Diagnostic Code 
5257 for either knee.  

Moreover, the veteran's representative indicated during the 
September 2006 hearing that the veteran was satisfied with 
the two 20 percent disability ratings for the knees.  See 
September 2006 hearing transcript, page 4.    

In summary, disability ratings in excess of the currently 
assigned 20 percent are not warranted for either knee.

(ii.) Diagnostic Code 5003 

As has been discussed above, arthritis is rated based on 
limitation of motion of the affected joint, with a 10 percent 
rating warranted if there is x-ray evidence of arthritis and 
limitation of motion is noncompensable.  The Board has 
therefore determined whether the ranges of motion of the 
veteran's knees are compensable under Diagnostic Code 5260 or 
5261.  

Most of the medical evidence shows full or near-full range of 
knee motion bilaterally.  [As noted above, normal range of 
motion (flexion and extension) is from 0 to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2006).]   

The report of the November 2005 VA examination is the only 
evidence not showing a full or near-full range of motion in 
both knees.  At that time, the veteran had zero to 110 
degrees of flexion in the right knee and zero to 90 degrees 
of flexion motion in the left knee.  Even if one accepts 
these measurements in light of the negative medical evidence, 
the veteran still does not have flexion limited to 45 
degrees, the level at which a compensable evaluation is 
warranted under Diagnostic Code 5260.  

None of the clinical evidence shows extension limited to 10 
degrees, which would allow for the assignment of a 10 percent 
disability rating under Diagnostic Code 5261.  

Accordingly, the medical evidence of record does not include 
results indicating loss of range of motion which would 
require a compensable evaluation for range of motion.  
Therefore, the veteran's arthritis in each knee is rated 
based on x-ray findings of arthritis only.  A 10 percent 
disability rating is therefore assigned under Diagnostic Code 
5003 for arthritis in each knee.

In summary, the Board concludes that 20 percent disability 
ratings were correctly assigned under Diagnostic Code 5257 
for the service-connected bilateral knee disabilities.  The 
Board further concludes that two separate 10 percent 
disability ratings under Diagnostic Code 5003 are warranted 
for bilateral degenerative arthritis of the knees.

DeLuca considerations

The Board has considered the applicability of 38 C.F.R. §§ 
4.40 and 4.45.  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

With respect to the now separately service-connected 
bilateral arthritis, the veteran has complaints of pain which 
have been attributed to his bilateral arthritis.  
The report of the February 2005 VA examination shows that the 
only DeLuca factor noted was pain.  Moreover, there is 
nothing elsewhere in the medical evidence of record to 
support that the veteran experiences weakness, fatigability, 
a lack of coordination, or excess or limited movement due to 
pain.  

To the extent that the veteran has complained of significant 
loss of function, such as weakness and limitation of motion 
during periods of flare-ups or overuse, none of this has been 
objectively documented.  The Board places greater weight on 
the objective medical evidence of record than it does on the 
veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence].  Therefore, the Board places greater weight on the 
medical evidence of record showing an absence of additional 
disability during flare ups, during overuse, or from lack of 
use.  

In short, additional disability of the type contemplated in 
38 C.F.R. §§ 4.40, 4.45 and/or 4.59 has not been clinically 
demonstrated.

The Board will discuss referral of the knee disabilities for 
consideration of extraschedular ratings below.

Conclusion

For reasons and bases expressed above, the Board concludes 
that separate 10 percent disability ratings should be 
assigned for each knee pursuant to the instructions of VA 
General Counsel in VAOPGCPREC 23-97.  The benefits sought on 
appeal are granted to that extent. 

4.  Entitlement to an increased disability rating for chronic 
degenerative disease of the lumbosacral spine, currently 
rated as 40 percent disabling.

Pertinent law and regulations

The law and regulations regarding increased ratings in 
general has been discussed above and will not be repeated.

Specific rating criteria

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome, Diagnostic Code 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

In the November 2001 rating decision, the RO rated the 
veteran's lumbar spine disability as 20 percent disabling by 
analogy under 38 C.F.R. § 4.71a, former Diagnostic Code 5293.  
In the January 2004 rating decision, the RO rated the 
veteran's lumbar spine disability as 40 percent disabling 
under the old Diagnostic Code 5292 [spine, limitation of 
motion of, lumbar] and old Diagnostic Code 5293.  

In an undated statement, the veteran's representative argued 
that the RO failed to consider the veteran's claim for an 
increased rating for the lumbar spine disability under the 
current rating criteria.  The Board, however, notes that the 
July 2004 and 2005 SSOCs reflect that the disability was 
rated under the current rating criteria.
The veteran was provided with the relevant amended criteria 
in the July 2004 and 2005 SSOCs.  Accordingly, there is no 
prejudice to the veteran in deciding this appeal based on 
those regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the veteran has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby].

The Board will therefore evaluate the veteran's service-
connected low back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2006); VAOPGCPREC. 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe symptomatology manifested by recurring attacks 
with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

Under former Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warrants a 40 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine;

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).

The current schedule for evaluating intervertebral disc 
syndrome provides the following criteria:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Analysis

Assignment of diagnostic code

As was noted above, the RO has rated the veteran's chronic 
degenerative disease of the lumbar spine under both former 
Diagnostic Code 5293 and current diagnostic code 5243 
[intervertebral disc syndrome] and under both former 
Diagnostic Code 5292 and the current general rating schedule 
for all disorders of the spine (with the exception of 
intervertebral disc syndrome.  After careful review of the 
record, the Board concludes that these Diagnostic Codes 
pertaining to intervertebral disc syndrome are not the most 
appropriate, given the character of the veteran's disability.

The medical evidence of record indicates that the veteran's 
service-connected lumbar spine disability is primarily 
manifested by limitation of motion.  There is little 
objective evidence of radiculopathy or any other neurological 
pathology which is consistent with symptoms of intervertebral 
disc syndrome found in either former Diagnostic Code 5293 or 
the current Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

The veteran's complaint is of pain that is centered in the 
low back and that radiates into his shoulders and hips upon 
movement of the back.  However, there is very little 
objective medical evidence of such symptomatology.  At the 
November 2005 VA examination, strength testing in both lower 
extremities was normal and 5/5 in all muscles, pinprick was 
present and normal in both lower extremities, and deep tendon 
reflexes at the knees and ankles were 2+ symmetric.  The 
report of the February 2005 VA peripheral-nerves examination 
showed no evidence of pathology affecting the peripheral 
nerves or roots.  In the report, it was noted that there was 
no clear-cut radiation into the lower extremities.  The 
examiner also indicated that the major functional impact 
appeared to be from back pain and an inability to flex the 
lumbar spine in any quadrant.  Furthermore, the report of the 
July 2001 VA orthopedic examination reflects that the 
neurological examination of the lower extremities was grossly 
normal.

Additionally, the Board notes that the evidence shows no 
treatment for incapacitating episodes of intervertebral disc 
syndrome, which require physician-prescribed bed rest and 
treatment by a physician.  See the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, 38 C.F.R. § 4.71a (2006). 

In light of the lack of evidence of episodes of 
intervertebral disc syndrome and neurological symptomatology 
and in light of the evidence showing limitation of motion of 
the lumbar spine as the predominant symptom, the Board finds 
that the veteran's lumbar spine disability is more 
appropriately rated based upon limitation of motion under the 
old Diagnostic Code 5292 and the current general schedule for 
rating spinal disabilities.  

Schedular rating

(i) The former schedular criteria

The veteran is receiving the maximum rating, 40 percent, for 
his lumbar spine disability under the old Diagnostic Code 
5292.  

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a rating in 
excess of 40 percent, unfavorable ankylosis of the 
thoracolumbar spine must be present.  

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  There is no evidence of 
ankylosis in the medical records.  Therefore, a rating in 
excess of 40 percent for the lumbar spine disability under 
the current schedular criteria is not warranted.

DeLuca considerations

The currently assigned 40 percent is the maximum rating for 
limitation of motion of the lumbar spine under either the old 
Diagnostic Code 5292 or the current general schedule for 
rating spinal disabilities (absent ankylosis).  DeLuca 
considerations are therefore inapplicable.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) [if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable].

Conclusion

For reasons and bases expressed above, the Board concludes 
that a increased schedular rating is not warranted for the 
veteran's service-connected lumbar spine disability. 

Extraschedular evaluation

In the November 2001 rating decision, the RO considered the 
matter of referral of the increased rating issues on appeal 
for consideration of an extraschedular rating.  The Board 
will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his knee 
and lumbar spine disabilities.  In fact, it appears that he 
has never been hospitalized for his service-connected knee 
and lumbar spine disabilities.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  
While the veteran is currently unemployed, there is nothing 
in the evidence of record to indicate that the service-
connected knee and lumbar spine disabilities, in isolation, 
cause impairment with employment over and above that which is 
contemplated in the now assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

5.  Entitlement to TDIU.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2006).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2006).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese, 7 Vet. App. 
at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  For purposes of a TDIU, the following will 
be considered one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities from a common etiology or single accident; (3) 
disabilities affecting a single body system such as the 
orthopedic system; (4) multiple injuries incurred in action; 
or (5) multiple injuries incurred as prisoner of war.  38 
C.F.R. § 4.16(a) (2006).  

Analysis

Bernard considerations

The veteran's service-connected disabilities are tinnitus 
(not yet rated), left ear hearing loss (Rated noncompensably 
disabling), history of chondromalacia of the right knee with 
retropatellar pain (rated 20% disabling), degenerative 
arthritis of the right knee (10%), chondromalacia of the left 
knee with retropatellar pain (20%), degenerative arthritis of 
the right knee (10%), and chronic degenerative disease of the 
lumbosacral spine (40%).  A combined 70 percent disability 
rating is now in effect.  38 C.F.R. §§ 4.25, 4.26 (2006). 

The RO has not been afforded the opportunity to rate the 
tinnitus; the Board's grant of service connection for 
tinnitus would ordinarily be grounds for a remand for the 
TDIU claim.  However, the veteran's representative indicated 
at the September 2006 hearing that there was no employment 
impairment from the service-connected left-ear hearing loss.  
See the September 2006 Hearing Transcript, page 3.  
The Board also notes that the veteran has not alleged any 
employment impairment from the now-service-connected 
tinnitus.
 
In any event, in light of the Board's favorable decision as 
to this issue, the veteran is not prejudiced by the Board's 
consideration of the TDIU claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Discussion

The veteran's combined disability rating is now 70 percent, 
with one of his disabilities  being at least 40 percent 
disabling (because his orthopedic disabilities affect a 
single bodily system and are therefore considered as one 
disability).  Therefore, the service-connected disabilities 
meet the schedular criteria for consideration of TDIU under 
38 C.F.R. § 4.16(a).

The Board notes initially that there is no question from a 
review of the medical evidence of record that the veteran is 
incapable of sustaining substantially gainful employment when 
all of his disabilities, both service-connected and non-
service-connected, are considered.  He has a variously 
diagnosed psychiatric disorder, which is a non-service-
connected disability,  He was granted Social Security 
disability benefits based on a psychiatric disorder.  In a 
July 2003 statement, a VA clinical nurse specialist indicated 
that the veteran was unemployable because of psychiatric 
disorders.  The question that remains to be answered, 
however, is whether his service-connected disabilities, 
alone, cause unemployability.  

The Board finds that the evidence is equipoise as to whether 
the veteran's service-connected orthopedic disabilities, 
alone, render him unable to secure or follow a substantially 
gainful occupation.  

The only unequivocal negative medical evidence is the opinion 
of the November 2005 VA examiner.  The November 2005 VA 
examiner opined that in view of the present clinical 
findings, measurements of active range of motion and muscle 
strength in both upper and lower extremities, and his ability 
to walk ad lib and sit comfortably for one hour, the veteran 
was able to work in any type of job that required this type 
of mobility, strength, and endurance.  In other words, the 
November 2005 VA examiner determined that the veteran could 
engage in sedentary employment if he did not have to sit more 
than an hour.   See Moore, 1 Vet. App. at 359.  This is the 
only medical evidence specifically addressing sedentary 
employment of any kind.

On the other hand, there are two medical opinions in favor of 
TDIU and two VA determinations regarding VA Vocational 
Rehabilitation benefits that are arguably in favor of TDIU.

The February 2005 VA orthopedic examiner determined that the 
veteran's complaints of constant residual pain in his back 
and his knee problems have interfered with his employability; 
that he is restricted to a house existence; and that his low 
back pain has caused him to be unable to perform any kind of 
job.  

The July 2001 VA examiner opined that as result of the 
chronic spinal pain with probable degenerative disc disease 
and possible rheumatoid spondylitis, as well as the 
degenerative arthritis of both knees, the veteran is 
essentially unemployable.  

In an October 2003 determination, a VA counseling 
psychologist denied the veteran's participation in a VA 
Vocational Rehabilitation Program mostly upon the veteran's 
service-connected disabilities.  The psychologist did 
consider the veteran's non-service-connected disabilities, 
but to a lesser degree.

In a June 2003 determination, the RO denied VA Vocational 
Rehabilitation and Employment services that the veteran had 
requested.  It was determined that it was not reasonable to 
expect the veteran to be able to train for or get a suitable 
job at that time.  The following evidence was considered: the 
July 2001 VA examiner's  determination that the veteran was 
essentially unemployable; the veteran's primary-care 
provider's conclusion that he was incapable of performing 
tasks necessary to complete training as a chef; the veteran's 
therapist's belief that he was unemployable due to his mental 
health status.  It was noted that the opinions of these three 
VA medical professionals indicated that the veteran was 
disabled to the point of being non-feasible for completing a 
vocational goal. 

The Board has carefully weighed the evidence of record and 
finds that there exists an approximate balance of evidence 
for and against the claim.  That is, there exists evidence to 
the effect that, even discounting the non service-connected 
psychiatric disability, the veteran cannot work due to the 
service-connected bilateral knee and lumbar spine 
disabilities.  When the evidence for and against the claim is 
in relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2006).  Accordingly, in 
light of the evidence showing unemployability due to the 
service-connected bilateral knee and lumbar spine 
disabilities and with resolution of doubt in the veteran's 
favor, the Board concludes that a grant of TDIU is warranted 
under 38 C.F.R. § 4.16(a).


ORDER

Service connection for tinnitus is granted.

Entitlement to a disability evaluation in excess of 20 
percent for the veteran's service-connected right knee 
disability under Diagnostic Code 5257 is denied.  

Entitlement to a separate disability evaluation of 10 percent 
under Diagnostic Code 5003 for degenerative arthritis of the 
right knee is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 20 
percent for the veteran's service-connected left knee 
disability under Diagnostic Code 5257 is denied.  

Entitlement to a separate disability evaluation of 10 percent 
under Diagnostic Code 5003 for degenerative arthritis of the 
left knee is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 40 
percent for the veteran's service-connected chronic 
degenerative disease of the lumbosacral spine is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


